Dear Mr. Guidry:
Caddo Community Action Agency, Inc. is one of 43 community action agencies located throughout the state of Louisiana.  It is a private, non-profit corporation that was created by the Caddo Parish Governing Authority.  All of the agencies throughout the state have similar missions; that is, to help eradicate poverty by assisting the low-income and needy citizens of their parishes. You question if Caddo Community Action Agency, Inc. is a public agency so as to qualify for the state sales tax exemption.  In short, we believe that Caddo Community Action Agency, Inc. is a public agency.
The Louisiana Constitution defines a political subdivision as a parish, municipality, and any other unit of local government that is authorized by law to perform governmental functions.1 In 1971 the Caddo Parish Governing Authority, pursuant to the Equal Opportunity Act of 1965, created this agency.  Its purpose, as outlined in the articles of incorporation, is to operate community action programs in and for Caddo Parish, pursuant to a delegation of authority issued by the police jury, for the betterment of  the parish's impoverished citizens.
The agency, therefore, appears to be a unit of local government that is authorized by law to perform a governmental function.  As to its qualification for the Louisiana sales tax exemption, we defer to the certificate of the Louisiana Department of Revenue, a copy was included with your request, that designates the agency as a parish government or instrumentality thereof.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                         BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Article 6, Section 44 of the Louisiana Constitution